Opinión disidente del
Juez Asociado Señor Negrón García.
Más de un cuarto de siglo dedicados entera y vocacional-mente a impartir justicia, y la trascendencia del asunto, nos obligan en recta conciencia a disentir(1) de la aproba-ción de las Reglas para la Creación y Funcionamiento de la Unidad Especial de Jueces de Apelaciones (en adelante Reglas).
Su promulgación por la mayoría del Tribunal constituye una actuación inconstitucional y ultra vires, contraria a la Ley Núm. 11 de 2 de junio de 1993 que suprimió el Tribunal de Apelaciones. Su implantación lesionará irreversible-mente el proceso deliberativo-decisorio interno y la imagen de laboriosidad y autoestima de este Tribunal, de los jueces del derogado Tribunal de Apelaciones y de los Jueces del Tribunal Superior. Posee el potencial de desencadenar un choque con los poderes Ejecutivo y Legislativo. Además, infringe derechos y prerrogativas fundamentales de jueces, acusados, Pueblo de Puerto Rico y litigantes en el área de la justicia apelativa.
El propósito inmediato anunciado públicamente por el Juez Presidente, Honorable Señor Andréu García, es que los jueces del extinto Tribunal de Apelaciones —ahora en paneles de tres (3) con la rúbrica de Comisionados Especia-les— intervengan en “cualquier caso, asunto o procedi-miento ante [la] consideración” de este Tribunal Supremo, rindiéndonos un “Informe” con un “resumen de los hechos y análisis del derecho aplicable” que no es otra cosa que una *696adjudicación inicial en los méritos. Ello presupone una po-nencia debidamente fundamentada y, lógicamente, por ne-cesidad, una evaluación del récord, de los autos originales, alegatos y señalamientos de las partes. Una vez notificada, las partes podrán presentar ante este Tribunal Supremo sus objeciones. Conlleva que los Jueces de Apelaciones con-tinúen interviniendo directamente en los trámites de adju-dicación en sus méritos de los recursos que quedaron pen-dientes el 31 de agosto, fecha en que desapareció dicho tribunal y en otros más. Esa encomienda no es constitucio-nal ni legalmente viable.
I
Sabido es que constitucionalmente el Sistema Judicial puertorriqueño se compone de “un Tribunal Supremo, y por aquellos otros tribunales que se establezcan por ley”. (Énfasis suplido.) Art. V, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 355. A renglón seguido, la See. 2 del mismo Art. V, en lo pertinente, dispone que “[l]a Asamblea Legislativa, en cuanto no resulte incompatible con esta Constitución, podrá crear y suprimir tribunales, con excep-ción del Tribunal Supremo, y determinará su competencia y organización”. (Énfasis suplido.) Const. E.L.A., supra, pág. 355.
Al elevarse el Tribunal Supremo a rango constitucional y distribuirse de este modo los poderes, se intentó evitar una alta concentración tanto en la Asamblea Legislativa como en la Rama Judicial (Tribunal Supremo), sin menos-cabarse la independencia judicial. Sobre el particular, el legajo de la Asamblea Constituyente, por voz del delegado Ledo. José Trías Monge, revela que no se estimó “necesario, para la garantía de la independencia del poder judicial, el que se señale rígidamente y se consagre, la existencia de todo tribunal en la constitución. Más bien se han inclinado los comentaristas al particular, en relación con articulados *697como éste, a recomendar que se limite más bien el poder constituyente a señalar al tribunal de última instancia, y a permitir la flexibilidad necesaria para la creación de los otros componentes del poder judicial”. (Enfasis suplido.) 1 Diario de Sesiones de la Convención Constituyente 463.
Elaborando un poco más en estos conceptos, y aclarando para el récord que la Asamblea Legislativa exclusivamente retenía las facultades antes señaladas, el delegado Ledo. Víctor Gutiérrez Franquí explicó:
Entendemos que esta cosa de la separación de poderes —y es bueno que esto se haga claro— y de la independencia judicial no quiere decir que nosotros estemos obligados a hacer una constitución ahora en que la Asamblea Legislativa ya no pueda hacer nada más en Puerto Rico. Se acabó la legislatura. Se acabó el [poder] ejecutivo. Y lo que queda es el Tribunal Supremo. Eso no es independencia judicial ni eso es separación de poderes. Separación de poderes es que cada rama del go-bierno se ajuste a bregar con aquellos aspectos de la organiza-ción política que son de su incumbencia. ...
Aquí se dispone, claramente y en palabras que no dejan lugar a dudas, que el Tribunal Supremo de Puerto Rico será el tribunal de última instancia. Se dispone asimismo que en materia de jurisdicción el Tribunal Supremo y los demás tribunales de Puerto Rico constituirán un sistema integrado y que solamente podrá intervenir la Asamblea Legislativa en cuestiones de competencia.
Eso quiere decir que está fuera del alcance de la Asamblea Legislativa de Puerto Rico la jurisdicción del Tribunal Supremo. Lo que está a su alcance es la competencia. Y quiere decir además, al estipular esta proposición que nosotros hemos traído, que el Tribunal Supremo de Puerto Rico será el tribunal de última instancia, que la Asamblea Legislativa no podrá im-pedir que los casos judiciales en alguna forma o en otra, lleguen hasta la consideración del Tribunal Supremo. Esto es lo que quiere decir que será el tribunal de última instancia. Y cuando se dice que la Asamblea Legislativa puede reorganizar y abolir tribunales, se dice en forma no incompatible con las disposicio-nes de esta constitución; que quiere decir que lo que haga nunca podrá privar al Tribunal Supremo de su condición de tribunal de última instancia. (Énfasis suplido.) 1 Diario de Sesiones, supra, págs. 591-592.
Teniendo presente estos antecedentes, a modo de breve *698repaso, recordamos que competencia es la “[ajptitud de una autoridad pública para otorgar actos jurídicos. ... la compe-tencia de un tribunal o corte ... significa el poder reconocido a una jurisdicción para instruir y juzgar un proceso”. (Én-fasis suplido.) H. Capitant, Vocabulario Jurídico, Buenos Aires, Eds. Depalma, 1961, pág. 132. Dicho de otro modo, es la “[ajtribución legítima a un juez u otra autoridad para el conocimiento o resolución de un asunto. Couture la define como medida de jurisdicción asignada a un órgano del Poder Judicial, a efectos de la determinación genérica de los asuntos en que es llamado a conocer por razón de la materia, de la cantidad y del lugar”. M. Ossorio, Dicciona-rio de Ciencias Jurídicas, Políticas y Sociales, Buenos Ai-res, Ed. Heliasta, 1984, pág. 139. Como dijimos reciente-mente, “[cjompetencia es la manera en que se organiza, se canaliza el ejercicio de la jurisdicción que tiene el tribunal’. M.A. Velázquez Rivera, Jurisdicción y competencia de los tribunales de Puerto Rico, 48 (Núm. 1) Rev. Jur. U.P.R. 27, 29 (1979). De otra parte, las reglas de competencia son las que establecen la ordenada tramitación de los asuntos ju-diciales dentro de nuestro sistema de jurisdicción unificada. Regla 3 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Ley de la Judicatura del Estado Libre Asociado, Ley Núm. 11 de 24 de julio de 1952, según enmendada, 4 L.P.R.A. secs. 61 y 62; Art. V, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1”. (Énfasis suplido y en el original.) Lemar S.E. v. Vargas Rosado, 130 D.P.R. 203 (1992).
Cónsono con ese diseño constitucional, mediante la Ley Núm. 11 de 8 de agosto de 1974 (4 L.P.R.A. see. 37), los poderes Ejecutivo y Legislativo instituyeron la Sección Apelativa del Tribunal Superior. Esa Sección Apelativa fue derogada al crearse el Tribunal de Apelaciones mediante la Ley Núm. 21 de 31 de julio de 1992. Finalmente, este año la Ley Núm. 11 de 2 de junio de 1993 suprimió el referido Tribunal de Apelaciones. La lección constitucional es clara: del mismo modo que la Sección Apelativa y el Tribunal de *699Apelaciones fueron creados y expresamente se les dio com-petencia sobre algunos asuntos, por legislación, así se les quitó y fueron suprimidos.
Al respecto, el Art. 13 de la Ley Núm. 11 de 1993, supra, concedió a los jueces del Tribunal de Apelaciones supri-mido, noventa (90) días para “resolver al máximo posible los asuntos pendientes ante su consideración”. 1993 (Parte I) Leyes de Puerto Rico 32, 40. Una vez “[t]ranseurrido ese término, los recursos pendientes en el Tribunal de Apela-ciones se transferirán al Tribunal Supremo conforme a lo dispuesto en el Artículo 9 de esta Ley”. íd. Por su parte, este último ordenó que “[l]os expedientes, casos y otros asuntos pendientes a la fecha de vigencia de esta ley ante el suprimido Tribunal de Apelaciones pasarán a la consi-deración y atención del Tribunal Supremo para la acción correspondiente”. (Énfasis suplido.) Art. 9 de la Ley Núm. 11 de 1993, supra, Leyes de Puerto Rico 39.
Lo expuesto permite arribar a algunas importantes conclusiones. Primero, bajo nuestra Constitución la Asam-blea Legislativa —“con flexibilidad necesaria”— es la única facultada para organizar, crear y suprimir tribunales, y para establecer y fijar su competencia. Véanse: Ramírez v. Registrador, 116 D.P.R. 541 (1985); Pueblo v. Mórcelo Martínez, 104 D.P.R. 20, 23-24 (1975). Segundo, este Tribunal Supremo es el único foro apelativo de última instancia de génesis constitucional. Tercero, en la zona de la justicia apelativa, este peculiar linaje implica que, en igualdad de condiciones y trámites, cualquier persona afectada por un dictamen de un tribunal de primera instancia tiene dere-cho a tocar nuestras puertas y reclamar nuestra interven-ción directa apelativa, obligatoria o discrecionalmente. Cuarto, a nombre de la independencia judicial u otras ra-zones —incluso la mejor utilización de los recursos huma-nos— este Tribunal Supremo no tiene facultad inherente ni está autorizado a variar ni modificar la “competencia [ni] organización” de los tribunales. Quinto, al usurpar este *700Tribunal Supremo esas facultades legislativas, estamos ante un cambio crucial que necesariamente genera una alta concentración de poder en la Rama Judicial y crea un desbalance dramático en el delicado sistema de pesos y con-trapesos en que se apuntala nuestra Constitución. Sexto, nos guste o no, mediante la Ley Núm. 11 de 1993, supra, y eliminación del Tribunal de Apelaciones, la Legislatura emitió un mandato inequívoco y expreso dirigido a asignar directamente a este Tribunal Supremo la consideración, atención y, claro está, la adjudicación de los asuntos que eran de la competencia del Tribunal de Apelaciones, lo cual resulta natural, toda vez que muchos recursos eran origi-nalmente de nuestra competencia y algunos estaban some-tidos ante este Foro. Otros, de no haber sido por la creación del Tribunal de Apelaciones, se hubieran presentan aquí también. Séptimo, en materia de competencia, “el ejercicio de tales poderes no es facultativo, sino que es obligatorio. En el caso de los Jueces y Tribunales estamos ante la situa-ción en que a la vez que se atribuye un poder se impone un deber. Unidas a las normas que confieren poderes se en-cuentran normas que imponen el deber de utilizar ese po-der en una forma determinada, con lo cual en este caso las Tazones operativas’ son las normas que le imponen debe-res, mientras que las Tazones auxiliares’ son las normas procesales que determinan la formación de una sentencia válida”. (Énfasis suplido.) F. López Ruiz, Autoridad norma-tiva y normas de competencia, Año XLIX (Núm. 584) Rev. Gen. Der. 4347, 4357 (1993). Y octavo, el historial, debate y texto de la Asamblea Constituyente y la Ley Núm. 11 de 1993, supra, no pueden ser más diáfanos. No existe mar-gen para negar sus efectos a la más fértil imaginación: nuestro sistema judicial está hoy solamente compuesto por un Tribunal Supremo y un Tribunal de Primera Instancia; este último dividido en tres (3) competencias denominadas Tribunal Superior, de Distrito y Municipal.
*701I — <
No obstante la nitidez de este diseño constitucional y los preceptos legislativos, poco tiempo después de 31 de agosto, fecha en que expiró el plazo de noventa (90) días concedido por la Asamblea Legislativa al Tribunal de Ape-laciones, la mayoría del Tribunal ha promulgado unas Re-glas con el efecto neto de crear y extender ad perpétuam su vida y sus funciones/2) Según indicado, se trata de una actuación inconstitucional y ultra vires, contraria al man-dato expreso de la Legislatura, que socava el importante principio constitucional de separación de poderes. Equivale a incrustar en nuestro sistema judicial un tribunal momificado. Se pretende, de forma inaudita, prolongar el funcionamiento de un Tribunal Apelativo que nadie duda quedó suprimido el 31 de agosto de 1993 mediante legisla-ción, según la See. 2 del Art. V de la Constitución, supra.
Tal y como a menudo ocurre cuando se violentan el es-píritu, los parámetros constitucionales y la buena tradi-ción, todo este frágil andamiaje se ancla en un compla-ciente espejismo: ni la Constitución (Art. V, Secs. 4, 7 y 13)(3), así como tampoco “el ordenamiento procesal vigente” *702(Regla 41.2 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill) leí-das aislada o integralmente, son fuente de poder legítimo que apoyen el proceder mayoritario.
Ni el Juez Presidente, como máximo jerarca administra-tivo, ni este Tribunal en sus respectivas prerrogativas de adoptar reglas para asuntos administrativos, podemos ac-tuar contra disposiciones constitucionales y legales expresas. Las Sees. 4, 7 y 13 del Art. V de la Constitución antes transcritas están sujetas a su propio lenguaje. Nues-tras reglas de funcionamiento no pueden contravenir la propia Constitución, y las de administración no son suscep-tibles de interpretarse como de mayor jerarquía que las leyes promulgadas por la Asamblea Legislativa.
La Sec. 13 del Art. V de nuestra Constitución, supra, autoriza al Juez Presidente a asignar “funciones judiciales” a jueces de tribunales, salas o secciones eliminadas. No cuestionamos seriamente esa facultad, pero ciertamente no puede utilizarse para, vía Reglas y a título de Comisio-nados Especiales, conferirle a unos jueces intervención y competencia sobre recursos, casos y asuntos que previa-mente la Legislatura, válida y expresamente, les retiró y otorgó exclusivamente al Tribunal Supremo. Bajo esa dis-posición constitucional, la proyección de que el Juez Presi-dente asigne los jueces del suprimido Tribunal de Apelacio-nes a funciones judiciales, se detiene ante las puertas de este Tribunal Supremo; como jueces, directa ni indirecta-mente pueden intervenir en los mismos.
La aplicabilidad y pertinencia de la citada Sec. 13 del Art. V de nuestra Constitución es irrefutable, pues el único facultado para asignar “funciones judiciales” a estos jueces es el Juez Presidente. Es un error afirmar que quien los asigna es, reglamentariamente, el Tribunal.
*703Merece enfatizarse que esa disposición se ha activado ahora, por primera vez, debido a la derogación del Tribunal de Apelaciones. No cabe, pues, invocar precedente judicial analógico alguno. Los relevos del pasado, realizados por los anteriores Jueces Presidentes, fueron administrativos y no recayeron nunca en jueces de tribunales suprimidos, cu-biertos por la protección constitucional especial de la See. 13 del Art. V de nuestra juventud. Y es que esa disposición constitucional, si bien genera una prerrogativa que perte-nece al Juez Presidente, les da a los jueces del tribunal eliminado un importante derecho, esto es, son acreedores y pueden exigir que se les asigne en “funciones judiciales” reales y no en encomiendas análogas a las de un Comisio-nado Especial, Oficial Jurídico o una combinación de am-bos, en las que están ausentes el acto culminante de una verdadera función judicial: el iuditium, esto es, dictar sentencia. Hacerlo es olvidar los cinco (5) elementos clási-cos integrantes de la función judicial legítima (jurisdiccio-nal y competencia), los cuales —siguiendo los pasos proce-sales en que se desarrollan— son notio, vocatio, coertio, iuditium y executio. (4)
Como veremos, la promulgación de estas Reglas susci-*704tan demasiadas interrogantes sobre su validez. No está claro ni definido el papel de los jueces apelativos: ¿se des-empeñarán como jueces?; ¿Comisionados Especiales?; ¿Ofi-ciales Jurídicos?; ¿Una combinación o híbrido? A primera vista, según la Regla 9 y la etiqueta de Comisionados Es-peciales, los “análisis de derecho aplicable” de esos jueces, en contraste con el “resumen de los hechos”, ¿gozarán ante el Tribunal que los nombró (en este caso el Tribunal Supremo), la misma deferencia y valor adjudicativo? Argumen-tar en contrario, ¿no sería un contrasentido, pues de un lado a priori devaluaría los “méritos” de sus Informes —menoscabando atributos intrínsecos y prerrogativas in-herentes del cargo de juez— a la par que chocaría contra la Sec. 13 del Art. V de nuestra Constitución, supra, que sólo permite al Juez Presidente asignarlos a “funciones judicia-les” legítimas?
“La persona que cuenta con un nombramiento de juez dado por la autoridad competente y que ha prestado jura-mento en legal forma, tiene capacidad para desempeñar la función judicial en un número indeterminado de procesos, tiene aptitud genérica para ejercer la jurisdicción; pero, para ejercerla en concreto, con relación a procesos determi-nados, también precisa legitimidad, precisa ser el juez cuya intervención la ley ha indicado con relación al caso, lo cual depende de que sea competente y de que no se halle en ninguna de las situaciones que, tornándolo sospechoso de parcialidad, impongan su excusación y autoricen a las par-tes a recusarlo.” (Énfasis suplido.) M.A. Oderigo, Lecciones de Derecho Procesal, Buenos Aires, Ed. Depalma, 1985, págs. 133-134.
Cualesquiera que sean las contestaciones, nos negamos convertir a los jueces del Tribunal de Apelaciones en sim-ples Comisionados Especiales u Oficiales Jurídicos. Para nosotros continúan siendo jueces, cualidad qiie explica por qué si la Asamblea Legislativa en el futuro restaurara dicho Tribunal de Apelaciones o creara uno intermedio —con *705la función de revisar los tribunales de primera instancia— estos jueces incuestionablemente podrían reclamarle al Juez Presidente que fueran asignados prioritariamente a ese nuevo foro apelativo. Véase Historial del Diario de Se-siones, supra, págs. 463-464; 1697-1700.
H-l H — ( I — I
Excluidas como fuentes de autoridad esas tres (3) dispo-siciones constitucionales —y, claro está, la propia Ley Núm. 11 de 1993, supra— notamos que el lenguaje de la Regla 7(A), en lo esencial, incorpora el de la Regla 41.2 de Procedimiento Civil, supra. La misma tampoco es funda-mento legal, pues su específico e histórico propósito no puede quedar más distante para el cual ahora se recluta.
El uso de un Comisionado Especial en el Tribunal Supremo, al amparo de la citada Regla 41.2, tradicional y reglamentariamente se ha circunscrito a asuntos y casos de jurisdicción original, tales como trámites de querellas disciplinarias contra abogados y jueces (Regla 13 del Re-glamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. I-A) y casos de incapacidad mental de abogados (Regla 13.1 del Reglamento del Tribunal Supremo de Puerto Rico, supra). También podría usarse en hábeas corpus, mandamus, quo warranto y auto inhibitorio. Regla 14 del Regla-mento del Tribunal Supremo de Puerto Rico, supra.
En esa capacidad, el Comisionado Especial recibe la prueba testifical y documental, y oportunamente nos rinde un informe en el cual hace constar sus determinaciones de hecho a la luz de una evaluación directa y de dirimir la credibilidad de los testimonios. Jamás hemos utilizado uno o varios paneles de Comisionados Especiales para in-tervenir en el proceso de adjudicar en sus méritos recursos apelativos de revisión, certiorari o apelaciones; máxime para “resumirnos” los hechos de testimonios prestados, re-cibidos y aquilatados en juicios plenarios y evidenciarios *706por otros jueces de primera instancia en el ejercicio del atri-buto inherente más importante de sus cargos judiciales, el iuditium.
El malabarismo jurídico mayoritario llega al extremo de extender un cordón umbilical de ilegítima fuente en el len-guaje de la Regla 41.2 de Procedimiento Civil, supra, para atender también las apelaciones, los certiorari y otros asuntos de lo criminal que quedaron pendientes en el Tribunal de Apelaciones. Sin seguirse el trámite constitucional de remisión a la Asamblea Legislativa pautado en la See. 6 del Art. V de nuestra Constitución, supra, han enmendado las Reglas de Procedimiento Criminal vigentes y han creado la figura del Comisionado Especial apelativo en ca-sos penales, menoscabando de ese modo los derechos sus-tantivos de los acusados y del Pueblo.
Verdaderamente, por arte de magia, estamos ante un monumental non sequitur. Ni este Tribunal, así como tam-poco la Legislatura en 1979, consideraron que bajo la som-bra de la Regla 41.2 de Procedimiento Civil, supra —menos bajo la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. I-A— pudiera crearse y sostener todo un Tribunal de Ape-laciones (Comisionados Especiales) o edificar un frágil alero al Tribunal Supremo.
IV
Es elemental el principio que el nombre o etiqueta no hace la cosa ni le da sabor. Lo importante es el contenido y la sustancia. Así sucede con la llamada Unidad Especial de Jueces de Apelaciones (Comisionados Especiales). Despro-vista de su ropaje y encaje nominal, en lo esencial vemos simplemente un intento de resucitar al extinto Tribunal de Apelaciones. Así aflora de una rápida ojeada de su nomen-clatura y trámites, según demostramos en la tabla de equi-valencias que hemos confeccionado:
*707TrTRTTNAT, OR, Apff.T.AnTONRK Stiprt-MTnn pm t.a Asrmrt.ra Lwqtra-ttva, Srot'tn lSf.o. 2, Art. V, CONSTITUCIÓN
1. Título: Tribunal de Ape-laciones
2. Integrantes: Jueces de Apelaciones
3. Paneles de tres (3) Jue-ces de Apelaciones
4. Sistema de Rotación pe-riódica por Tribunal Supremo
5. Reglas del Tribunal!5) de Apelaciones
6. Sede: Sección Norte., Centro Judicial, San Juan, lOmo. Piso
Sede Sección Sur, Centro Judicial, Ponce
7. Juez Administrador General, Tribunal de Ape-laciones
8. Secretaría Tribunal de Apelaciones
9. Alguacil General y personal auxiliar
TTntoat) Esprc.tat, de Jurors TVF. ApKT.AflTnWRS Crrado
Unidad Especial de Jue-ces de Apelaciones Mismos Jueces de Apela-ciones, ahora como Co-misionados Especiales Paneles de tres (3) Jue-ces de Apelaciones Sistema de Rotación Au-tomática por Juez Presi-dente
Reglas para la Creación y Funcionamiento de la Unidad Especial de Jue-ces de Apelaciones Sede: Centro Judicial de San Juan, lOmo. Piso
Juez Coordinador, Uni-dad Especial de Jueces de Apelaciones Subsecretaría de Unidad Especial de Jueces de Apelaciones
Alguacil General y personal auxiliar
*70810. Apelaciones criminales, certiorari pendientes y en trámites, y otros asuntos
11. Sentencia u opiniones en los méritos
12. Notificación de Sentencia a litigantes
13. Litigantes acuden al Supremo vía Certiorari
14. Supremo podrá revocar, confirmar o modificar
“[C]ualquier caso, asunto o procedimiento” ante el Tribunal Supremo; esto es, apelaciones y certio-rari pendientes y en trá-mites; nuevos casos cri-minales y civiles que se presenten
“[Ijnforme con un resu-men de hechos y análisis del derecho aplicable”, esto es, sobre los méritos
Notificación de Informe a litigantes
Litigantes “presenta[n] objeciones” (acuden) al Supremo vía Moción
Supremo podrá adoptar (confirmar), modificar o no dar curso
Nuestra facultad interpretativa no es irrestricta ni nos permite recurrir a esquemas como éstos en donde decimos una cosa y hacemos otra, donde al palio de un subterfugio usurpamos poderes constitucionales que no tenemos, y po-nemos peligrosamente en jaque el balance constitucional.
V
En lo específico, un examen preliminar de las Reglas revela que con las mismas el proceso deliberativo y deciso-rio interno institucional de este Tribunal Supremo se verá seriamente afectado mediante la notificación a las partes litigantes del Informe. Regla 9. Como expresáramos, todo Informe de los Paneles de la Unidad Especial de Jueces de *709Apelaciones (Comisionados Especiales) será en los méritos, esto es, con un “resumen de los hechos y análisis del Dere-cho aplicable”, lo que presupone una ponencia debida-mente fundamentada y, por imperativo, una evaluación del récord, de los autos originales, alegatos y señalamientos de las partes. Una vez notificada, las partes podrán presentar ante este Tribunal Supremo sus objeciones. Ese Informe tiene que tener algún propósito y valor adjudicativo inicial y final. O de lo contrario, ¿por qué se exige, a estos paneles el resumen de hechos y análisis del Derecho aplicable? ¿Para qué se redacta y envía a las partes? ¿Por qué éstas podrán exponer sus objeciones debidamente fundamenta-das?
Indudablemente, de esta forma se interpone entre los Jueces del Tribunal Superior, los litigantes y este Tribunal Supremo un panel de tres (3) Jueces de Apelaciones (Comi-sionados Especiales), con facultad de evaluar inicialmente los méritos de sus señalamientos y reclamos, formular sus propias determinaciones de hecho (resumen) y conclusio-nes (análisis) de derecho.
Precisamente, antes de que fuera suprimido el Tribunal de Apelaciones, ¿no era esa la función de los paneles de sus jueces, esto es, evaluar los casos y asuntos en grado apela-tivo en virtud de “un resumen de los hechos y un análisis del derecho aplicable”? Y una vez suprimido, ¿no es esa la función por excelencia, atributo exclusivo de la competencia apelativa de nosotros los jueces miembros de este Tribunal Supremo?
A la postre, es obvio que ese Informe en los méritos no es otra cosa que una propuesta Sentencia, u ocasionalmente, una Orden de Mostrar Causa. En su equivalencia funcio-nal, ambas, por imperativo intiman un curso decisorio del iuditium, área que constitucionalmente es prerrogativa ín-tima judicial y pertenece sólo a los integrantes de este Tribunal Supremo; no es susceptible de ser compartida en eta-pas con otros jueces, llámensele o no Comisionados *710Especiales. Después de todo, la sentencia es “reflejo y cul-men del resultado del proceso, hunde sus raíces indefecti-blemente en el espectro factual que de aquél se deriva. Pero la interpretación de los hechos, la reconstrucción es-cenográfica de su origination, con su sucesión cronológica y sus implicaciones subjetivas, es la delicada función recrea-tiva y de síntesis que viene reservada a los Jueces al tér-mino de desarrollo del proceso (Énfasis suplido.) F. Soto Nieto, Correlación entre acusación y sentencia, Madrid, Ed. Montecorvo, 1979, pág. 10.
Repetimos, aunque la Regla 9(B) dice que “cualquiera de las partes podrá presentar al Tribunal Supremo sus ob-jeciones”, al imponerles el deber de formularlas “debida-mente fundamentadas”, para fines decisorios está diciendo que el Informe goza de una presunción controvertible de corrección, característica única de las sentencias judiciales. Estos Informes, ¿tendrán que ser por unanimi-dad o admitirán disensos por alguno de los tres (3) Jueces del Panel de Apelaciones (Comisionados Especiales)?
Más aún, ante nosotros mismos, Jueces de este Tribunal Supremo, el trámite inyecta unos ingredientes decisorios sumamente peligrosos que tienden a desintegrar los ele-mentos fundamentales de toda sentencia. Nuestra delibera-ción y revisión, ¿será sobre el dictamen del Tribunal de Primera Instancia o los méritos del Informe del Panel? ¿Cuál gozará mayor presunción de corrección? La deferen-cia en materia de aquilatar credibilidad de testigos, ¿será sobre las determinaciones de hecho de los Jueces del Tribunal Superior o el “resumen de hechos” del Panel de Jue-ces de Apelaciones (Comisionados Especiales)? Ante los miembros de este Tribunal Supremo que minoritariamente discrepen del Informe, ¿qué pasará? ¿Tendrá más valor ad-judicativo el criterio de tres (3) Comisionados Especiales? ¿Quedará el Informe totalmente sin efecto?
En los expedientes de las apelaciones criminales y revi-siones, civiles sujetos a este nuevo esquema, ¿cuál será el *711material básico decisorio que debemos revisar? ¿Dejaremos de leer los alegatos? ¿Quedarán sin leer las Transcripcio-nes o Exposiciones Narrativas de la Prueba? ¿Omitiremos examinar minuciosamente la prueba documental?
El expediente judicial vive pleno de humanidad. Inquietudes, ansiedades, esperanzas laten sin cesar en cada una de sus hojas. Es el trámite cierto hacia una decisión. Una persona, una familia, un grupo pueden estar pendientes del desarrollo, que conduce a un resultado. Momentos tensionales dominan los ánimos de quienes esperan. Naturalmente, mucho dependerá de la importancia del problema juzgado. Pero, por mínimo que fuere, nunca se ausentarán las humanas inquietudes. N. Amíl-car Cipriano, La humanidad del expediente judicial, Buenos Aires, Ed. Depalma, 1976, pág. 19.
Ciertamente, la aplicación de estas Reglas peculiares y novedosas cierra un capítulo en la historia de este Tribunal. Nunca será lo mismo; jamás estas Reglas logra-rán alcanzar cualitativamente la excelente dinámica cole-giada y estimativa, táctica y jurídica del actual proceso de-liberativo directo de sus siete (7) jueces. La psicogenética de juzgar es algo más complejo. *712adaptarse a ellas y complementarlas. (Énfasis suplido.) E. Altavilla, Sicología Judicial, Buenos Aires, Ed. Depalma, 1970, Vol. 2, pág. 1090.
*711“Juzgar”, decía Platón, “es representarse un mundo inteligible en el cual todas las ideas que entran en el juicio se desarrollan en una inmutable e inseparable unidad.” En este pensamiento se resume el doble proceso intelectual que concluye con la formula-ción del juicio. En efecto, no basta la simple percepción de los acontecimientos; es necesario que el juez los analice inteligente-mente para luego coordinarlos en esa labor de síntesis que es la sentencia. Toda la vida intelectual está en estos dos procesos; el uno de descomposición y de análisis, el otro de asimilación y de síntesis. Todas las impresiones que llegan a la conciencia a través de los sentidos, todas las ideas que surgen en nosotros, sugeridas por la conversación o por la lectura, todos los sentimientos, todas las impresiones que pueden ponernos en conocimiento de las re-laciones que tenemos con el mundo exterior, y de nuestros víncu-los con los otros hombres, todos los fenómenos síquicos, en una palabra, pasan más o menos por estos dos procesos de elaboración. El análisis se realiza en virtud del juego espontáneo o directo de la reflexión, de las ideas, de las tendencias ya orga-nizadas, de las costumbres ya adquiridas que separan y aíslan, en los hechos nuevos que se conocen, los elementos que pueden
*712I — I >
Es evidente que el concepto resumen de hechos” sólo puede significar que la determinación de credibilidad adop-tada por los Jueces del Tribunal Superior será ahora revi-sada e inexorablemente adjudicada por el Panel de Jueces Apelativos (Comisionados Especiales), porque de otro modo no tendría razón de ser ese mecanismo. ¿Qué harán enton-ces las partes? ¿En qué limbo queda esa facultad estima-tiva de los jueces superiores? Las partes y los Jueces del Tribunal Superior, como protagonistas del juicio y drama vivo en primera instancia, ¿no son acreedores a que las apelaciones y revisiones sean íntegramente examinadas y resueltas por este Tribunal Supremo, sin la intervención de otros jueces (Comisionados Especiales)?
Valga aclarar, y no se necesita mucho esfuerzo mental para comprender, que este trámite nuevo no es comparable con los informes, memorandos internos y recomendaciones de nuestros oficiales jurídicos, los cuales son confidenciales y simplemente constituyen un valioso instrumento auxiliar decisorio. Ellos, ni son jueces ni actúan como Comisionados Especiales. Como se ha dicho, “[s]on parte íntima del pro-ceso judicial del Tribunal. Como tales, los oficiales jurídicos deben permanecer mayormente encubiertos en una ‘anoni-mía espléndida’ ”. (Traducción nuestra.) R.L. Stern, E. Gressman y S.M. Shapiro, Supreme Court Practice, 6ta ed., pág. 21.
Además, existe una gran diferencia en la función y el mecanismo de los Oficiales Jurídicos del Panel Central. Tampoco son jueces ni actúan como Comisionados Especiales. Sólo rinden unos informes en la etapa en que todavía este Tribunal y sus miembros no han ejercitado su *713prerrogativa judicial discrecional de si expiden o no. Esa fase preliminar dista mucho de la referente a la adjudica-ción en sus méritos, etapa exclusiva, de carácter indelegable que pertenece sólo a los siete (7) miembros de este Tribunal.
Finalmente, distinto a los Oficiales Jurídicos, las Reglas presentan una dinámica adjudicativa peculiar que involu-cra activa y directamente a los Jueces del Tribunal de Ape-laciones —vía. Comisionados Especiales— como juzgadores en el debate forense sobre los méritos de las causas du-rante el proceso decisorio del Tribunal Supremo. A nivel del más alto Foro del país es una mala técnica adjudicativa que, repetimos, subvierte la tradicional y necesaria discre-ción y confidencialidad con que se debaten los casos, asun-tos y procedimientos antes de certificarse y notificarse for-malmente a las partes nuestras decisiones.
VII
La erosión constitucional es tan grave y la amplitud de las Reglas es tal que el extinto Tribunal de Apelaciones reaparece ahora con el disfraz de Unidad Especial de Jue-ces de Apelaciones, con autoridad y competencia mucho mayor a la que antes tenía. Al respecto, la Regla 7A expone que el Tribunal Supremo “podrá encomendar[le] cualquier caso, asunto o procedimiento ante su consideración ...”. Co-mienza entonces a aparecer el esquema permanente, conce-diéndoles facultades y tareas judiciales —ya las tienen— (Regla 5(A)), a los jueces del desaparecido Tribunal de Ape-laciones para intervenir, incluso en cualquier caso, asunto o procedimiento judicial apelado o traído ante nuestra con-sideración después de ser suprimido. De los ciento veinte (120) casos pendientes ante el Tribunal de Apelaciones al terminar los noventa (90) días, y que pasaron a nuestra consideración, al presente, en este Tribunal Supremo hay catorce (14) sometidos; otro fue resuelto; los restantes ciento cinco (105) están en trámite de perfeccionarse.
*714En este extremo no somos ilusos: si hoy una mayoría del Tribunal puede constitucionalmente adoptar semejante es-quema permanente con paneles de tres (3) jueces, ¿qué ne-cesidad habría entonces de legislar un tribunal interme-dio?
En otras de las dimensiones negativas de estas Reglas, ¿no están, de este modo, violando el espíritu de la See. 3 del Art. V de la Constitución, supra, pág. 356, preceptivo de que el número de integrantes de este Tribunal “sólo podrá ser variado por ley, a solicitud del propio Tribunal Supremo”? (Énfasis suplido.) Como resultado de la arteria conec-tora de colegiación de estas Reglas, ¿cuántos jueces hay ahora en el Tribunal Supremo? ¿Siete (7) o veintiuno (21)? Y recuérdese que la Constitución autoriza el funciona-miento de Salas en este Tribunal Supremo únicamente si son integradas por sus Jueces.
Precisamente, todo este esquema reglamentario sobre jueces de apelaciones como Comisionados Especiales pasa por alto que el juez que interviene en un caso o proceso actúa sólo si puede desarrollar plena y totalmente la fun-ción judicial con relación a ese caso o proceso, porque es juez competente. Oderigo, op. cit., pág. 212. Los jueces de apelaciones no tienen competencia alguna sobre las apela-ciones, las revisiones y los certiorari que corresponden ex-clusivamente a los Jueces de este Tribunal Supremo. Por regla no podemos dársela; ya hemos visto que, al decir del delegado Gutiérrez Franqui, “claramente y en palabras que no dejan lugar a dudas”, carecemos de esa facultad constitucional.
.Nos oponemos a lo que potencialmente, en la práctica, no será otra cosa que un tratamiento y traslado selectivo de ciertos casos a los paneles de jueces apelativos (Comi-sionados Especiales). “No debe olvidarse que toda persona que se halla sujeta a una decisión judicial aspira a que su caso sea trátado individualmente porque, en general, posee el íntimo convencimiento de que su situación es *715irrepetible.” A.E. Pérezluño, Cibernética, Informática y De-recho, 1976, pág. 35.
Repetimos, los siete (7) jueces de este Tribunal Supremo estamos impedidos de compartir constitucionalmente jui-cios valorativos y la psicodinámica decisoria sobre los mé-ritos de las apelaciones, las revisiones y los certiorari de nuestra competencia y consideración con otros jueces que no pertenecen a este Tribunal. Sobre estos extremos no pretendemos agotar el análisis. Posponemos para una oca-sión futura elaborar más profundamente y contestar va-rias otras interrogantes, entre ellas, si estas Reglas infrin-gen el debido proceso de ley y la igual protección de las leyes, y el derecho de los litigantes, acusados y del Pueblo de Puerto Rico a que sus recursos, en todas sus etapas, sean adjudicados por este Tribunal Supremo conforme dis-pone el ordenamiento constitucional vigente; también, si menoscaban las prerrogativas judiciales, de rango consti-tucional, no sólo de los miembros de este Tribunal Supremo y de los jueces de Apelaciones, sino de los Jueces del Tribunal Superior.
VIII
En nuestro actual diseño constitucional, el Tribunal Supremo no puede reclamar poderes absolutos que la Consti-tución no le da; menos la capacidad de procrear artificial-mente tribunales. Al igual que en los tiempos de Rousseau y Montesquieu, la división de funciones públicas entre los Poderes Ejecutivo, Legislativo y Judicial, sigue siendo el mejor antídoto contra la tiranía de uno solo.
La más preciada fuente de autoridad está en la fuerza persuasiva inherente de nuestros fundamentos y nuestras decisiones. En la medida en que vía interpretación o regla-mento recurramos al artificio, al sofisma, al fingimiento, destrozamos el fundamento del alto sitial de este Foro, tra-bajo de muchas generaciones que nos precedieron y del *716cual todos somos celosos custodios. Somos testigos de un esquema reglamentario simbiótico —Jueces Supremo-Apelativo— que excede lo racionalmente tolerable. ¡Y lo peor de todo, convirtiendo a la mayoría de este Tribunal en juez y parte de la mconstitucionalidad de sus propios actos\

(1) En un tribunal colegiado, en que existen juristas de espíritus libres y plura-lidad de criterios, “cuando un juez percibe que una interpretación del texto se ha apartado tanto de su verdadero significado, un deber constitucional de mayor enver-gadura lo obliga a exponer esa desviación y a señalar un derrotero distinto”. (Tra-ducción nuestra.) W.J. Brennan, Discurso ante Asociación Abogados Criminalistas Nueva York, 1990.
Así entendido, este disenso responde a esta dinámica tradicionalmente impe-rante en el seno del Tribunal, cuyo propósito esencial es iluminante, jamás intimidante.


(2) La posibilidad, por excepción, de que se designen Comisionados Especiales a jueces que no forman parte del Tribunal de Apelaciones, o que su designación y encomienda sea individual, no supera las objeciones aquí expuestas.
Significaría que un Juez Superior, de Distrito o Municipal, teóricamente “po-dría” en el mañana ser así designado por el Tribunal Supremo. No tenemos reparos para asuntos de jurisdicción original pero, por los fundamentos expuestos en esta ponencia, sí para recursos apelativos ante nuestra consideración.


(3) Disponen:
“El Tribunal Supremo funcionará, bajo reglas de su propia adopción, en pleno o dividido en salas compuestas de no menos de tres jueces. Ninguna ley se declarará inconstitucional a no ser por una mayoría del número total de los jueces de que esté compuesto el tribunal de acuerdo con esta Constitución o con la ley.” Art. V, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 356.
“El Tribunal Supremo adoptará reglas para la administración de los tribunales las que estarán sujetas a las leyes relativas a suministros, personal, asignación y fiscalización de fondos y a otras leyes aplicables en general al gobierno. El Juez Presidente dirigirá la administración de los tribunales y nombrará un director ad-ministrativo, quien desempeñará su cargó a discreción de dicho magistrado.” (Énfa-*702sis suplido.) Art. V, Sec. 7, Const. E.L.A., supra, pág. 360.
“De modificarse o eliminarse por ley un tribunal o una sala o sección del mismo, la persona que en él ocupare un cargo de juez continuará desempeñándolo durante el resto del término por el cual fue nombrado, y ejercerá aquellas funciones judiciales que le asigne el Juez Presidente del Tribunal Supremo.” (Enfasis suplido.) Art. V, Sec. 13, Const. E.L.A., supra, pág. 361.


(4) “(a) Notio — Es la aptitud judicial de conocer en el asunto de que se trate, de conocer en la causa; aptitud imprescindible, indiscutible, porque el juez, como todo el mundo, debe actuar con conocimiento de causa. Puesto que se ha de ver en la obli-gación de dictar sentencia, de producir ese acto culminante de su función que se llama sentencia, se debe poner en sus manos las facultades necesarias para adquirir esa noción. De esta necesidad, derivan las posibilidades instructoras del juez, que las leyes reconocen y regulan, sea para actuar directamente en la adquisición de las probanzas, o para atender los requerimientos probatorios de las demás personas interesadas en el proceso.” M.A. Orderigo, Lecciones de Derecho Procesal, Buenos Aires, Ed. Depalma, 1985, págs. 215-216. “(b) Vocatio — Es la aptitud de convocar a las partes, de llamarlas, de ligarlas a la empresa procesal, sometiéndolas jurídica-mente a sus consecuencias.” íd., pág. 219. “(c) Coertio — Es la aptitud de disponer de la fuerza para obtener el cumplimiento de las diligencias decretadas durante la tra-mitación del proceso.” íd., pág. 221. “(d) Iuditium — Es la aptitud de dictar la sen-tencia definitiva que decida el conflicto; la aptitud judicial más importante, porque se refiere al acto de juicio hacia el cual se encamina toda la actividad procesal, del juez y de las partes, y de sus respectivos auxiliares.” íd. “(e) Executio — Igualmente que la coertio, la executio consiste en la aptitud judicial de recurrir a la fuerza; pero se diferencia de aquélla en que se refiere a la fuerza necesaria para el cumplimiento de la sentencia definitiva, y no a las diligencias decretadas durante el desarrollo del proceso.” íd.


(5) Las Reglas del Tribunal de Apelaciones prácticamente eran un calco del Re-glamento de este Tribunal Supremo.